Citation Nr: 1727800	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-32 015A	)	DATE
	)
	)


THE ISSUE

Whether the Board committed clear and unmistakable error (CUE) in an April 1997 decision denying a rating in excess of 20 percent for residuals of a left knee injury with degenerative arthritis with genu varum.  

(The issues of whether there was CUE in RO rating decisions of  May 1997, April 2004, and June 2010 will be the subject of a separate decision under a different docket number).


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974. 

This matter comes before the Board from a September 2011 motion by the Veteran contending that a Board decision dated April 28, 1997, was the product of CUE in denying a rating in excess of 20 percent for residuals of a left knee injury with degenerative arthritis with genu varum.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a decision issued on April 28, 1997, the Board, in pertinent part, denied entitlement to a rating in excess of 20 percent for residuals of a left knee injury with degenerative arthritis with genu varum.  

2. The record does not establish that any of the correct facts, as they were known at the time, were not before the Board on April 28, 1997, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim should have been manifestly different but for the error.


CONCLUSION OF LAW

The April 1997 decision of the Board that denied entitlement to a rating in excess of 20 percent for residuals of a left knee injury with degenerative arthritis with genu varum did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404 (a); see also Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403 (b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R.  § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The Veteran avers that the RO did not comply with 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.343 when reducing his rating from his 100 percent temporary total rating to 20 percent and that the Board erred by not considering this issue.  Additionally, the Board erred in denying a rating in excess of 20 percent.  

Historically, the Veteran was granted a temporary total rating based on required convalescence in a September 1994 rating decision.  The rating decision specifically noted that this temporary 100 percent rating was assigned from April 13, 1994, until July 1, 1994, based on surgery.  At the time of the April 1997 Board decision, 38 C.F.R. § 4.30 stated a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  To warrant a temporary total disability rating, the evidence must establish that the veteran's service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  In addition, if VA assigns a temporary total rating, such will be followed by appropriate schedular evaluations, and a reduction in the total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105 (e).  Moreover, when the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30. 

Also, at the time of the April 1997 Board decision, 38 C.F.R. § 3.343 stated total disability ratings when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error without examination showing material improvement in physical or mental condition.  

Based on the foregoing, it cannot be said that the Board applied the wrong statutory provisions.  Rather, the Board finds that the Moving Party misinterpreted the law extant at the time of the April 1997 Board decision.  Indeed, the law clearly states that a reduction in the temporary total rating will not be subject to the notice and procedural requirements of 38 C.F.R. § 3.105(e) and 38 C.F.R. § 3.343 does not apply to total disability ratings granted purely because of hospital, surgical, or home treatment, which was the bases of the Veteran's grant of a temporary total rating under 38 C.F.R. § 4.30.  It cannot be stated that the Board was wrong in not considering these provisions when, by their exact language, they were inapplicable to the Veteran's situation - which was a temporary convalescent total rating. 

The Veteran also argues that the Board erred by ignoring his disagreement with the reduction of his temporary total rating.  He did not, however, present any disagreement with the reduction of his temporary total rating.  His May 1995 notice of disagreement referred expressly to the denial of an increase, and his July 1995 VA Form 9 discussed his disagreement with the 20 percent rating.  There was nothing in his statements, or in the brief his representative filed in April 1997, that in any way suggested he was dissatisfied with the discontinuation of his temporary total rating.  Therefore, it cannot be said that the Board erred, since he did not disagree with this issue.

To the Veteran's claim that the Board committed clear and unmistakable error in denying a rating in excess of 20 percent, the Board finds these contentions without merit.  Indeed, the Veteran's argument amounts to no more than disagreement with the way that the relevant facts were weighed, which does not constitute the basis for a finding of CUE.  38 C.F.R. § 20.1403 (d)(3).  The April 1997 Board decision accurately recited the correct facts as they were known at the time, and correctly applied the statutory and regulatory provisions in effect at that time.   

The Veteran points to the Board's discussion of when separate ratings can be assigned and argues that his "upper and lower extremities functions are separately and distinctly affected by [his] Bilateral Knee disorders.  Thus, each affected
extremity or function must be separately rated."  The Veteran is not, however, service connected for any upper extremity disorders, so there was no error in the Board's failure to consider whether separate ratings were warranted for the upper extremities.

Thus, the Board concludes that none of the Veteran's arguments point to errors that would serve as the basis for a finding of CUE in the April 1997 Board decision.  Moreover, the April 1997 Board decision was adequately supported by the evidence then of record.  Furthermore, it has not been shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied, such that the outcome of the claim would have been manifestly different but for the error.  As the Veteran has not demonstrated clear and unmistakable error in the Board's April 1997 decision denying a rating in excess of 20 percent for residuals of a left knee injury with degenerative arthritis with genu varum, the motion for revision on the basis of CUE must be denied.


ORDER

The motion for revision on the basis of clear and unmistakable error of the April 1997 Board decision that denied a rating in excess of 20 percent for residuals of a left knee injury with degenerative arthritis with genu varum is denied.



                       ____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



